Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 11/11/2022 have been fully considered but they are not persuasive.
The applicant argues that Sakate et al. does not disclose the limitation as amended in claim 1.  The examiner respectfully disagrees.  Sakate et al. (figure 2) discloses a light control film as claimed including the light control layer comprises a liquid crystal compound having an aligned state and a non-aligned state, wherein the aligned stated and the non-aligned state of the liquid crystal compound is switched in the presence or absence of an application of a voltage (the VA mode liquid crystal cell includes (1) a VA mode liquid crystal cell in a narrow sense where rod-like liquid crystalline molecules are oriented substantially in the vertical alignment when no voltage is applied and oriented substantially in the horizontal alignment when a voltage is applied; seat least paragraph 0116).  Even though the VA LC cell as disclosed by Sakate et al.  can be switched between horizontal and vertical alignment, it is considered in a non-aligned state without application of voltage.  The applicant should note that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claim language therefore does not patentably distinguish over the applied reference[s], and the previous rejections are maintained.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakate et al. (US 2016/0209552).
Regarding claim 1, Sakate et al. (figure 2) discloses a light control film, comprising: 
a first transparent base material (5), a first transparent conductive layer (see at least paragraph 0111), a light control layer (LC layer), a second transparent conductive layer (see at least paragraph 0111), and a second transparent base material (5) in the stated order; and 
a first resin layer (1) on a side of the first transparent conductive layer opposite to the light control layer, wherein the first resin layer has a modulus of elasticity at 23° C. of from 4.0×10.sup.4 Pa to 5.0×10.sup.5 Pa (0.50 MPa; see at least paragraph 0217), and wherein the first transparent base material and the second transparent base material each have a thickness of 150 μm or less (5 μm; see at least paragraph 0217); and 
the light control layer comprises a liquid crystal compound having an aligned state and a non-aligned state, wherein the aligned stated and the non-aligned state of the liquid crystal compound is switched in the presence or absence of an application of a voltage (the VA mode liquid crystal cell includes (1) a VA mode liquid crystal cell in a narrow sense where rod-like liquid crystalline molecules are oriented substantially in the vertical alignment when no voltage is applied and oriented substantially in the horizontal alignment when a voltage is applied; seat least paragraph 0116).
Regarding claim 2, Sakate et al. (figure 2) discloses a second resin layer on a side of the second transparent conductive layer opposite to the light control layer, wherein the second resin layer has a modulus of elasticity at 23° C. of from 4.0×10.sup.4 Pa to 5.0×10.sup.5 Pa (1; (0.50 MPa; see at least paragraph 0217).
Regarding claim 3, Sakate et al. (figure 2) discloses wherein the first resin layer is arranged on a side of the first transparent base material opposite to the first transparent conductive layer.
Regarding claim 4, Sakate et al. (figure 2) discloses wherein the second resin layer is arranged on a side of the second transparent base material opposite to the second transparent conductive layer.
Regarding claim 5, Sakate et al. (figure 2) discloses a protective base material (6 or 7) on a side of the first resin layer opposite to the first transparent base material.
Regarding claim 6, Sakate et al. (figure 2) discloses wherein the first resin layer is a pressure-sensitive adhesive layer.
Regarding claim 7, Sakate et al. (figure 2) discloses wherein the second resin layer is a pressure-sensitive adhesive layer.
Regarding claim 8, Sakate et al. (figure 2) discloses wherein the first resin layer is arranged between the first transparent base material and the first transparent conductive layer.
Regarding claim 9, Sakate et al. (figure 2) discloses wherein the second resin layer is arranged between the second transparent base material and the second transparent conductive layer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871